                                                                                                                        FILED
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COUR                                                CLERK, U.S. DISTRICT COURT
                                                                                                                SOUTHERN DISTRICT OF CALIFORNIA
                                            SOUTHERN DISTRICT OF CALIFORNIA                                     BY                          DE~UTY

              UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                  v.                                        (For Offenses Committed On or After November 1, 1987)
                LUIS ANTONIO RAMIREZ (1)
                                                                               Case Number:          18CR4408-LAB

                                                                            REBECCA FISH, FEDERAL DEFENDERS, INC.
                                                                            Defendant's Attorney
REGISTRATION NO.                  72190298
D -
THE DEFENDANT:
lZl pleaded guilty to count(s)          ONE OF THE INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
Title & Section                     Nature of Offense                                                                       Number(s)
8 USC 1324(a)(l)(A)(ii),            Transportation of Certain Aliens for Financial Gain and Aiding                             1
(v)(II) and (a)(l)(B)(i)            and Abetting




     The defendant is sentenced as provided in pages 2 through                        4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
1ZJ Count(s)      REMAINING                                        are            dismissed on the motion of the United States.

1ZJ Assessment: $100.00 payable w/in 180 days

      JVTA Assessment*: $5000.00 - WAIVED

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
lg]   No fine                  D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                            HON. LARRY ALAN BURNS
                                                                            UNITED STATES DISTRICT JUDGE




                                                                                                                          18CR4408-LAB
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                LUIS ANTONIO RAMIREZ(!)                                                  Judgment - Page 2 of 4
CASE NUMBER:              18CR4408-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.



I have executed this judgment as follows:

      Defendant delivered on


at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      18CR4408-LAB
       AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

       DEFENDANT:                      LUIS ANTONIO RAMIREZ(!)                                                                       Judgment - Page 3 of 4
       CASE NUMBER:                    18CR4408-LAB

                                                               SUPERVISED RELEASE
   Upon release from imprisonment, the defendant shall be on supervised release for a term of:
   3 YEARS


        The defendant shall report to the probation office in the district to which the defendant is released within 72 honrs of release from the
   custody of the Bnreau of Prisons unless removed from the United States.
   The defendant shall not commit another federal, state or local crime.
   For offenses committed on or after September 13, 1994:
   The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
   substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
   thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month dnring the
   term of supervision, unless otherwise ordered by court.
             The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
   D
             substance abuse. (Check, if applicable.)
             The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
             The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
             Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
             The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
   D         seq.) as directed by the probation officer, the Bnreau of Prisons, or any state sex offender registration agency in which he or she
             resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
   D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

             If this judgment imposes a fuie or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
        such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
        Payments set forth in this judgment.
            The defendant shall comply with the standard conditions that have been adopted by this conrt. The defendant shall also comply
        with any special conditions imposed.
                                              STANDARD CONDITIONS OF SUPERVISION
     I)        the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)        the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)        the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
----
     4)        the defendant shall support his or her dependents and meet other family responsibilities;
     5)        the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
               reasons;
        6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
        7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
               any paraphernalia related to any controlled substances, except as prescribed by a physician;
        8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
        9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
               unless granted permission to do so by the probation officer;
        10)    the defendant shall permit a proba~ion officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
               observed in plain view of the probation officer;
        11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
        12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
               the court; and
        13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
               personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
               with such notification requirement.



                                                                                                                                          18CR4408-LAB
 AO 245B (CASD Rev. 02/18) Judgment in a.Criminal Case

 DEFENDANT:            LUIS ANTONIO RAMIREZ (1)                                            Judgment - Page 4 of 4
 CASE NUMBER:          18CR4408-LAB

                               SPECIAL CONDITIONS OF SUPERVISION




       I. Seek and maintain full time employment or schooling. The defendant shall make five job contacts a
          month if not employed.
       2. Enter in the Republic of Mexico with prior permission of the court or probation officer.
          The defendant may visit mother in Mexico with prior permission of the probation officer.
       3. Not transport, harbor or assist undocumented aliens.
       4. Not associate with undocumented aliens or alien smugglers.
       5. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
          directed by the probation officer. Allow for reciprocal release of information between the probation
          officer and the treatment provider. May be required to contribute to the costs of services rendered in
          an amount to be determined by the probation officer, based on ability to pay. The defendant shall be
          tested twice a month for six months. The probation may modify testing after six months if no dirty
          test are reported.




II




                                                                                               18CR4408-LAB
